Citation Nr: 1428818	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  06-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) prior to May 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The appellant served on active duty from October 1962 to December 1983. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned an initial 50 percent disability rating, effective October 13, 2005. 

In an October 2009 decision, the Board denied an initial rating in excess of 50 percent for PTSD.  The appellant appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2010 order, granted the parties' joint motion for remand, vacating the Board's October 2009 decision and remanding the case for compliance with the terms of the joint motion.

In December 2010, the Board remanded the appeal for additional evidentiary development.  Following the completion of that development, in an April 2012 rating decision, the RO increased the rating for the appellant's PTSD to 70 percent, effective January 11, 2011.  

In an August 2012 decision, the Board again denied an initial rating in excess of 50 percent for PTSD prior to January 11, 2011, as well as a rating in excess of 70 percent thereafter.  The appellant appealed the Board's August 2012 decision to the Court, which in a January 2013 order, granted the parties' joint motion for remand, vacating the Board's August 2012 decision but only to the extent that it denied an initial rating in excess of 50 percent for PTSD prior to January 11, 2011, and remanding the case for compliance with the terms of the joint motion.

In a May 2013 decision, the Board again denied an initial rating in excess of 50 percent for PTSD prior to January 11, 2011.  The appellant appealed the Board's May 2013 decision to the Court, which in a November 2013 order, granted the parties' joint motion for remand, vacating the Board's May 2013 decision but only to the extent that it denied a TDIU from October 13, 2005, to January 10, 2011 (see Bond v. Shinseki, 659 F.3d 1362 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanding the case for compliance with the terms of the joint motion.  

Finally, the record on appeal reveals that in an October 2013 rating decision that was issued subsequent to the parties' joint motion, the RO granted the Veteran a TDIU effective from May 18, 2012.  As a result, the Board has recharacterized the remaining issue on appeal as set forth on the cover page of this Remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in the October 2013 joint motion for remand the parties determined that a remand was required because the May 2013 Board decision did not adequately explain why the Veteran was not entitled to a TDIU, in substance, prior to May 18, 2012.  See Bond v. Shinseki, 659 F.3d 1362 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given the above, the Board finds that a Remand to obtain retrospective medical opinion is necessary to comply with the Court's order.  As such, the Board must remand this matter for compliance with the Court's November 2013 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associated with the claims file any of the Veteran's outstanding contemporaneous treatment records from the Columbia VA Medical Center. 

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work prior to May 18, 2012.  Provide him a reasonable time to submit this evidence.

3.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation at any time prior to May 18, 2012.  

In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  

In providing the requested opinion, the examiner must comment of the April 2006 letter from the Veteran's private physician in which he indicated that the appellant remained disabled due to a multitude of physical ailments as well as reported that the claimant had difficulty performing activities of daily living secondary to PTSD and the August 2006 VA examination report in which the appellant reported that he retired due to physical and psychiatric problems;  

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then adjudicate the claim.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all the relevant laws and regulations governing a TDIU as well as citation to all evidence added to the claims file since the last supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

